659 F.2d 58
UNITED STATES of America, Plaintiff-Appellee,v.Reynaldo GORDO-MARIN, Defendant-Appellant.
No. 80-5864.
United States Court of Appeals,Fifth Circuit.

Unit B*
Oct. 15, 1981.
Federico A. Moreno, Asst. Federal Public Defender, Miami, Fla., (Court-appointed), for defendant-appellant.
William C. Turnoff, Sonia O'Donnell, Asst. U.S. Attys., Miami, Fla., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before HILL, Circuit Judge, SMITH**, Judge, and HENDERSON, Circuit Judge.
PER CURIAM:


1
Appellant Reynaldo Gordo-Marin was convicted on two counts, one charging that he falsely and wilfully represented himself to be a citizen of the United States and thus violated 18 U.S.C. § 911, the other charging that he violated 8 U.S.C. § 1326 by knowingly re-entering the country after being arrested and deported.  His appeal is based upon a denial of a motion to suppress evidence at his trial, and the issue raised here is whether the operation of a checkpoint by border patrol agents was compatible with the fourth amendment.  We affirm the decision of the district court on the basis of the apposite portion of the memorandum opinion of the Honorable Sidney M. Aronovitz at 497 F.Supp. 432, 433-36 (S.D.Fla.1980).


2
AFFIRMED.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452 October 14, 1980


**
 Judge of the U.S. Court of Claims, sitting by designation